Citation Nr: 1537897	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-42 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for a prostate disability, to include prostate cancer.

4. Entitlement to service connection for a bladder disability, to include bladder neck contracture. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in November 2008, August 2010, and December 2013.

On his October 2010 VA Form 9, the Veteran requested a hearing before a Member of the Board in connection with his claim.  However, in December 2014, the Veteran submitted a statement that he no longer desired a hearing before the Board. There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  


FINDINGS OF FACT

1. In a November 2004 rating decision, the Veteran's claim for entitlement to service connection for a bilateral foot disability was denied.  The Veteran initiated an appeal regarding this denial, but he withdrew this appeal in August 2007.  The November 2004 rating decision became final.  



2. In November 2008, the Veteran submitted a claim to reopen his claim for service connection for a bilateral foot disability.

3. The evidence received since the November 2004 rating decision as to the issue of entitlement to service connection for a bilateral foot disability is relevant and is not cumulative of facts previously considered.

4. The Veteran's service treatment records, his report of medical history, and his October 1969 VA medical examination do not indicate any injury or disability of the Veteran's feet.  

5. Treatment records indicate that the Veteran's bilateral foot complaints began in the 1989 or 1999.

6. Any current bilateral foot disability is not related to the Veteran's active duty service.

7. The Veteran has not had a diagnosis of prostate cancer during the appeal period.

8. The evidence does not indicate that any prostate disability, including benign prostatic hypertrophy, is potentially related to his active duty service.

9. The evidence does not indicate that the Veteran's a bladder disability, including bladder neck contracture, is potentially related to his active duty service.

10. From May 29, 2012, the Veteran's service-connected disabilities, including posttraumatic stress disorder, bilateral hearing loss, left shoulder dislocation with recurrent subluxation, and tinnitus render him unable to follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2. New and material evidence having been received; the claim to reopen the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for a prostate disability, to include prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for a bladder disability, to include bladder neck contracture, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6. From May 29, 2012, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

New and Material Evidence for Service Connection 

In a November 2004 rating decision, the RO denied service connection for a bilateral foot condition because it was determined that there was no evidence that the Veteran's condition was either directly related to his active service or that it was due to any possible herbicide exposure.  The Veteran initiated an appeal of the November 2004 decision; however, in August 2007, the Veteran withdrew this appeal and the November 2004 rating decision became final.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Evidence of record at the time of the November 2004 rating decision included: service treatment records and personnel records, statements from the Veteran, and VA and private treatment records.

Evidence submitted after the November 2004 rating decision includes: treatment records from the Corpus Christi Outpatient Clinic, a September 2010 statement from the Veteran, and updated treatment records from C.D., DPM.  

The Veteran's statement and his records from the records from the Corpus Christi Outpatient Clinic indicate that the Veteran's bilateral foot condition had its first manifestations during the Veteran's military service.  This evidence relates to the reason the Veteran's claim for service connection was previously denied and raises a reasonable possibility that the claim could be substantiated.  The Board finds that new and material evidence has been presented. Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service Connection, Generally 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Bilateral Foot Condition

The Veteran has asserted that his current bilateral foot condition is due to his active military service either on a direct basis or due to exposure to herbicides. Unfortunately, review of the evidence demonstrates that the Veteran's current bilateral foot disability did not begin in service and is not otherwise related to his military service. 

The Veteran's service treatment records do not indicate that the Veteran made any complaints regarding either of his feet during his active service.  His May 1968 separation examination does not report any impairment of the Veteran's feet.  Additionally, the Veteran's Report of Medical History completed at that time does not note any complaints regarding either of his feet.  

In June 1969, approximately one year after he separated from service, the Veteran filed a claim for service connection for a left shoulder disability.  In October 1969, he was provided a general VA examination and a consultation with an orthopedic physician with respect to this claim.  The Veteran did not report any difficulties that he was having with his feet at that time and no disability of the Veteran's feet were noted on examination. 

In March 2005, the Veteran filed for service connection for a bilateral foot condition.  At this time, he stated "I am filing to service connection for a feet condition.  I have a difficult time walking or standing for a long period of time [with] numbness.  I link my feet condition to exposure of herbicides while serving in the Republic of Vietnam."  

In support of his claim, the Veteran provided records from his treating physician, A.P., M.D; however, these records indicate that the Veteran's condition did not originate in service.  The physician's records from June 1999 state that the Veteran reported burning and itching of his feet, which had persisted for the past three weeks.  The records indicate that in July 1999 he reported left foot pain for the past three months and that the Veteran was seeking referral to a podiatrist.  He reported that his job at that time consisted of walking and standing for 10 hours each day.   The record indicates that the Veteran followed up with A.P., M.D. in June 2000, but in August 2000 he reported that his condition had resolved and that he desired to be released to work full duty.  The physician noted that examination of the extremities revealed normal feet with full range of motion and without atrophy or swelling.

The Veteran also submitted records from his treating podiatrist C.D., DPM.  These records also report another potential onset date for his condition.  Treatment records from August 2006 state "The Veteran presents today for pain to soles of feet and legs.  Location of his pain is the bilateral feet in the metatarsal region beneath 2nd digit... He states has been dealing with this pain since 1989 and it is progressively getting worse.  [The Veteran] comments that he spends a lot of time on his feet." 

In September 2010, the Veteran stated that he always felt that service connection for his bilateral foot condition was warranted because this condition had its original manifestation during his military service.  He supported this statement with records from his podiatrist that stated, 

[The Veteran] does have some lower back pain but [he] does not feel that this contributes to his lower extremity complaints.  He demonstrates hypermobility bilaterally and his flexible biomechanical structure will be the underlying problem resulting in plantar fasciitis, tendinitis, bursitis, and neuroma formation.  He feels symptoms mostly with increased activity and especially on a concrete surface. Presumably, with any high-level activity involving standing, walking, lifting, carrying heavy loads and certainly running would lead to these complaints.  It is very likely that previous foot complaints during military service, recent requirement for surgery, and continued generalized complaints are all a result of these mechanics.  Previous high level of activity would certainly bring out these pathologies that the patient is predisposed to.     

However, subsequent treatment records from August 2011 state that the Veteran's bilateral foot complaints are likely related to his lower back pain.  The podiatrist supported this opinion by citing the Veteran's lack of response to conservative management, his cramping, numbness, and his increasing complaints of lower back pain.  The podiatrist made recommendations to follow-up with his PCP and discussed a potential lower back workup, including physical therapy, MRI, and possible epidural steroid injection pending need.  By May 2012, he reports that the Veteran is seeking treatment for bilateral left foot pain that is secondary to his lumbar spine problems.  The Veteran reported that he had gone to physical therapy and obtained significant relief in his bilateral lower extremities, including his feet.    

After review of the evidence of record, the Board finds that any current bilateral foot condition is not related to any injury or event of his active service, including as due to exposure to herbicides.  The Board notes that the Veteran has asserted that his current bilateral foot condition had its initial manifestations during his military service and that he is competent to make such a claim; however, the Board does not finds these statements to be credible.  The evidence of record does not support that the Veteran had difficulty with his feet prior to 1989, approximately 20 years after his separation from service.  

The Veteran's service treatment records and his separation examination are silent to any complaints regarding either of his feet.  Moreover, he filed for service connection for a left shoulder injury and underwent a physical examination in relation to this claim approximately one year after his discharge from service.  During this period, the Veteran made no statements and did not demonstrate any indication of having a bilateral foot condition.  The Board finds the opinion of the 1969 VA examiner, as well as, the Veteran's reports as to the onset of his condition in June 1999 and August 2006 to be of greater probative value than the statements of the Veteran that indicate that his condition first manifested in service.     


Further, when the Veteran initially filed for service connection for a bilateral foot condition in March 2005, he did not report any injury or manifestation of his condition during service.  He indicated that his condition was due to exposure to herbicides, which typically may be granted service connection at any point after they develop.  

To the extent that the Veteran's podiatrist indicated that the Veteran's biomechanical structure would cause the Veteran's previous foot complaints during military service, his requirement for surgery, and his generalized complaints related to his feet, the Board finds that this opinion is inadequate as it is based upon an inaccurate factual basis.  See Nieves-Rodriquez v. Peake, 22 Vet App. 295 (2008).  There is no indication that the Veteran had any previous foot complaints during military service.  As noted above, the evidence of record does not indicate that the Veteran made complaints related to his feet until the late 1980s.  Further, by May 2012, the podiatrist was attributing the Veteran's lower extremity complaints as secondary to his lumbar spine problems, rather than as due to his biomechanical structure.  

To the extent that the Veteran would argue that his bilateral foot condition is due to exposure to herbicides, the Board notes that service-connection for the Veteran's diagnosed conditions of plantar fasciitis, tendinitis, bursitis, and neuroma formation are not presumptive conditions associated with herbicide exposure.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994). See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).   
  
In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  

Such diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date. 

As the Veteran's complaints related to his feet were not reported to begin until approximately 20 years after his separation from service and the last date that he was exposed to herbicides, the Board finds that presumptive service connection for peripheral neuropathy of the bilateral lower extremities either (acute and sub-acute or early onset) is not warranted.  

The Board also finds that the evidence does not support service connection on a direct basis.  While a Veteran may establish service connection based on exposure to herbicides with proof of actual direct causation, the Veteran has provided no evidence, beyond his own statement that his condition is due to herbicide exposure, that there is any link between his bilateral foot condition and his exposure to herbicides.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  His own physicians have indicated that his condition is likely due to his low back condition and have not provided any indication that his condition is due to his exposure to herbicides.  Therefore, service connection for a bilateral foot condition due to exposure to herbicides is denied on a direct basis.  

Accordingly, the Board finds that the Veteran's statements regarding initial manifestations of his bilateral foot disorder to not be credible and that is evidence is outweighed by evidence that indicates a later onset to his condition.  The Board also finds that the evidence does not show any connection between either the Veteran's service or his exposure to herbicides; it indicates that his complaints are secondary to his low back.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for a Prostate Disability

In June 2008, the Veteran submitted a claim for service connection for prostate 
cancer.  Unfortunately, review of the evidence indicates that that service connection is not warranted for any prostate disability, including prostate cancer.  

As noted above, service connection can be presumed for certain disabilities if a veteran was exposed to herbicides during active service under 38 C.F.R. § 3.309(e).  The Board has conceded that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  38 C.F.R. § 3.309(e) states that presumptive service connection is warranted for prostate cancer, but does not list benign prostatic hypertrophy (BPH) as a disability that is related to herbicide exposure.  

Here, the evidence does not demonstrate that the Veteran has had a diagnosis of prostate cancer during the appeal period; therefore, service connection for prostate cancer must be denied.  See Brammer, at 225.  None of the Veteran's medical records that have been associated with the claims file indicate that the Veteran has had a diagnosis of prostate cancer, or its residuals, since June 2008. Even for a condition that warrants presumptive service connection; in the absence of a proof of present disability there can be no claim.  Id; Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Records from the Urology Associates of Corpus Christi (UACC), dated February 2006, indicate a diagnosis of bladder neck contracture and do not report a diagnosis of malignant neoplasms of the prostate.  A June 2006 note from UACC indicates that the Veteran underwent prostate surgery on 6/09/06 but does not report a diagnosis of prostate cancer.  A March 2009 discharge summary reports a discharge diagnosis of bladder neck contracture, BPH, hyperlipidemia, and history of peptic ulcer disease.  A May 2012 progress note reports that the Veteran has elevated prostate specific antigen (PSA) but indicates that etiology of this is due to his prostatitis and his recurrent BPH.  Corpus Christi Primary Care records from September 2012 do not report a diagnosis of any prostate condition and records from January 2013 indicate current problems of BPH and elevated PSA. 

While service connection for prostate cancer (or its residuals) would be warranted if the Veteran had a diagnosis of prostate cancer, the evidence of record does not support such a diagnosis.  The records indicate that the Veteran underwent a prior prostate surgery during and prior to the appeal period, but the evidence does not indicate that a diagnosis prostate cancer has ever been made.  Moreover, the records from the surgery in March 2009 indicate that the Veteran had BPH, rather than prostate cancer.  Accordingly, as the Veteran has no current disability of prostate cancer, service connection for prostate cancer is not warranted. 

To the extent that the Veteran is seeking service connection for any other prostate condition, such as his currently diagnosed BPH, the Board notes that these conditions do not warrant presumptive service connection based upon the Veteran's exposure to herbicides, and there is no competent evidence of record that supports service connection on a direct basis with either exposure to herbicides or his active service.  The Veteran had a normal prostate examination in December 2003.  The Veteran has not reported that any connection has been made between his active service and these conditions, and the evidence of record does not indicate that these conditions, even potentially, are related to his active service.  Accordingly, service connection for prostate disability, to include prostate cancer, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.
    
Service Connection for a Bladder Disability

With regard to the Veteran's claim for service connection for a bladder condition, the Board notes that the Veteran has been diagnosed with bladder neck contracture and bladder problems, but none of the evidence of record, beyond the Veteran's unsubstantiated lay assertions, have indicated that the Veteran's condition is even potentially related to his active service.  

In his October 2009 VA Form 9, the Veteran reported that he felt that service connection was warranted for a bladder condition because this condition had its original manifestations during military service.  The Veteran has not provided any additional lay statements or evidence of any kind to support this claim.  The Veteran's service treatment records (STR) do not report any complaints related to his bladder during his active service.  On a "Report of Medical History", which was completed by the Veteran in May 1968 less than a month prior to his separation from service, he specifically denied "frequent or painful urination" and did not report any bladder issues.  His separation examination did not indicate any bladder or urinary problems.  Further, on the Veteran's notice of disagreement in September 2008 he indicates that his bladder neck contracture was the result of his exposure to herbicides and did not mention any direct relationship to his active service.  

While the Veteran was exposed to herbicides, presumptive service connection is not warranted for bladder neck contracture or urinary incontinence.  See 38 C.F.R. § 3.309(e).  Further, the Board notes that the Veteran is not competent to state that his bladder neck contracture or bladder problems are due to herbicide exposure on a direct basis.  See Jandreau.  The Veteran has not provided any medical evidence indicating a causal relationship between his bladder condition and his active service or his exposure to herbicides. 

To the extent that the Veteran has asserted that this condition first manifested in service, the Board finds these assertions not to be credible.  In addition, to the Veteran's normal exit examination and his normal "Report of Medical History" the evidence of record does not make any mention of recurrent bladder problems until May 1992, over 20 years after his separation from service.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, but may be considered amongst other factors).  Additionally, the Veteran's claim of manifestation during service appears to be inconsistent with his assertion from September 2008 that his bladder condition is the result of his exposure to herbicides.  Based upon the conflicting evidence, including the Veteran's inconsistent statements, the Board finds Veteran's lay statements regarding the etiology of his bladder condition not to be credible.  

As there is no competent and credible evidence indicating a nexus between any current bladder condition, including bladder neck contracture, and the Veteran's active service, the Board finds that the service treatment records and the post-service medical evidence outweigh the Veteran's contentions that his bladder condition is related to his service.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See Gilbert.

Entitlement to TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  When the schedular criteria above are not met, the Veteran may still obtain an extra-schedular TDIU rating, upon referral to the Director of Compensation and Pension Service, if it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).

In October 2012, the Veteran submitted an application for increased compensation based upon individual unemployablity.  The Veteran is currently rated 100 percent disabled due to his bilateral hearing loss, PTSD, left shoulder condition, and tinnitus; he is also in receipt of special monthly compensation since the assignment of the 100 percent rating for hearing loss on January 29, 2014. While the Veteran is currently in receipt of a 100 percent rating, the issue of entitlement to a TDIU is not moot as it has not been granted since his application for TDIU in October 2012.  Moreover, the Board recognizes that the receipt of a 100 percent evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  As will be described below, the basis of the TDIU awarded herein relies on the combined effect of several of the Veteran's service-connected disabilities. In any case, the record reveals that the Veteran had been in receipt of special monthly compensation since the award of the 100 percent rating for hearing loss, effective January 29, 2014.

Prior to his 100 percent rating, and effective May 29, 2012, the Veteran was rated 90 percent rating based upon the same service-connected conditions, and he met the schedular criteria for TDIU. 38 C.F.R. § 4.16(a).  Prior to May 29, 2012, the Veteran carried a total combined rating of 60 percent, and did not meet the schedular criteria for TDIU based on any of the possible exceptions of combining the extant ratings into one 60 percent rating.  See 38 C.F.R. § 4.16(a), (1)-(5).  The Board finds that while the Veteran claims he has not worked since 2010, the evidence does not show that referral for extra-schedular consideration is warranted  prior to May 29, 2012, as the Veteran had not been service-connected for PTSD prior to May 29, 2012.  An essential contention of the Veteran, as will be described below, is that he could not work because of a combination between his PTSD and left shoulder disability.  

As will be discussed below, entitlement to TDIU is warranted because the Veteran has met the schedular criteria under 38 C.F.R. § 4.16(a) and has been unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities since May 29, 2012.  While this date is prior his October 2012 TDIU application, the Board notes that a TDIU claim is a claim for an increase, the effective date of which may be up to a year prior to the date of claim based on the facts found.  38 C.F.R. § 3.400(o)(2) (2015).  

The Veteran has a high school education and has not had any eduction or training since he became too disabled to work.  The Veteran worked as an electric plater from 1981 to 2010.  He has not worked since 2010, when he asserts that he became too disabled to work due to his service-connected left shoulder and his PTSD. 

The Board notes that the Veteran medical records indicate that he suffers from severe mental illness due to PTSD and major depressive disorder, which cause the Veteran difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran's PTSD has also caused the Veteran to be unable to manage his financial affairs due to his "prominent memory difficulties."  

Based upon the severity of his symptoms of PTSD and the additional limitations caused by his other service-connected conditions, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including bilateral hearing loss, PTSD, his left shoulder condition, and tinnitus.  As service-connection for PTSD was granted within a year prior to his application for TDIU, the Board finds that TDIU is granted from May 29, 2012, the date that service-connection for PTSD was awarded. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Houston RO provided the Veteran with VCAA notice letters in February 2008, August 2008, and June 2010 that were sent to the Veteran prior to the rating decisions that he appealed.  In these letters, the RO addressed the information and evidence necessary to substantiate claims for service connection.  This notice also addressed who was to provide the evidence and informed the Veteran how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and his representatives, VA treatment records, and private treatment records.  While the Veteran was not afforded a VA examination in relation to his claims for service connection for a bilateral foot condition, a prostate condition or a bladder condition, the Board finds that VA's duty to assist has been satisfied.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that no competent evidence has been provided to linking any of these conditions to the Veteran's active service.  With regard to the Veteran's bilateral foot condition, the opinion provided by his podiatrist was found to be inadequate and was contradicted by his own reports that the Veteran's condition was secondary to his low back.  The lay evidence of record was found not to be credible, due to contradictory statements regarding the etiology of the condition and prior medical evaluations.  Finally, the medical records from Corpus Christi Outpatient Clinic that indicated a military history of foot problems, as well as, the September 2010 statement from the Veteran's podiatrist, were based upon statements from the Veteran that have been determined to be not credible.  

With regard to the Veteran's claims for service connection for a prostate condition or a bladder condition, again no competent, credible evidence was provided indicating a link between a current condition and his active service.  The evidence did not indicate that the Veteran had a current diagnosis of prostate cancer, and no opinion (lay or medical) of record indicated a nexus between the Veteran's BPH or any prostate condition and his active service.  While the Veteran provided a lay statement indicating his bladder condition was related to his active service, the Board (as discussed above) found this lay statement to be not credible based upon a lack of internal consistency in the Veteran's statements and conflicting evidence from Veteran's STR and post-service medical records.  

As no competent, credible evidence suggested an association between the Veteran's current symptoms of any of these conditions (his bilateral foot condition, his prostate condition, and his bladder condition) and his active service, the Board finds that the third prong of McLendon is not met and a VA examination or opinion regarding these conditions is not warranted.

Lastly, the Board notes that the Veteran's current representative of record, the Texas Veteran's Commission (TVC), has not provided a VA Form 646 for the issues being decided on appeal.  However, the Board notes that a VA Form 646 was provided by the Veteran's former representatives, Disabled American Veterans (DAV) prior the date that the Veteran's claim was certified to the Board. As DAV had already submitted such a brief in connection with the claims on appeal, and the Veteran has been afforded representation at every period on appeal, the Board finds no prejudice in moving forward with the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a bilateral foot disability is reopened.

Service connection for a bilateral foot disability is denied.

Service connection for prostate cancer is denied.

Service connection for bladder neck contracture is denied.  

Entitlement to TDIU due to service-connected disabilities for the period from May 29, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


